IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

IBIO, INC.,                                     )
                                                )
                   Plaintiff,                   )
                                                )
      v.                                        )   C.A. No. 10256-VCF
                                                )
FRAUNHOFER USA, INC.,                           )
                                                )
               Defendant.                       )
_______________________________________         )

                        MEMORANDUM OPINION

                       Date Submitted: June 11, 2020
                      Date Decided: September 25, 2020


David E. Ross and Eric D. Selden, ROSS ARONSTAM & MORITZ LLP,
Wilmington, Delaware; Reed S. Oslan, Mark W. Premo-Hopkins, Britt Cramer, and
Lee M. Mason, KIRKLAND & ELLIS LLP, Chicago, Illinois; Attorneys for Plaintiff
iBio, Inc.

Todd C. Schiltz, DRINKER BIDDLE & REATH LLP, Wilmington, Delaware; Paul
H. Saint-Antoine, D. Alicia Hickok, Richard E. Coe, and Mark D. Taticchi,
DRINKER BIDDLE & REATH LLP, Philadelphia, Pennsylvania; Attorneys for
Fraunhofer USA, Inc.




FIORAVANTI, Vice Chancellor
      This case involves a dispute between two biotechnology companies over their

contractual relationship. Plaintiff iBio, Inc. (“Plaintiff” or “iBio”) and Defendant

Fraunhofer USA, Inc. (“Defendant” or “Fraunhofer”) enjoyed a commercial

relationship for several years pursuant to which Fraunhofer developed plant-based

biopharmaceutical technology for iBio.

      In 2014, iBio discovered that Fraunhofer had entered into an agreement to

develop plant-based biopharmaceuticals for an iBio competitor. iBio alleges that

Fraunhofer’s agreement with the competitor violates iBio’s own agreement with

Fraunhofer, that Fraunhofer misappropriated iBio’s technology in the performance

of its duties for the competitor, and that Fraunhofer failed to comprehensively

transfer to iBio ownership of the technology that Fraunhofer had developed.

      The parties have been engaged in litigation since 2014. In 2016, the Court

issued an opinion that resolved in iBio’s favor “the scope of the technology in

Fraunhofer’s possession . . . to which iBio has ownership rights and to which iBio is

entitled to receive a transfer from Fraunhofer.”1 Fraunhofer has now moved for

summary judgment as to all of iBio’s claims. As explained below, the motion for

summary judgment is granted in part and denied in part.             iBio’s declaratory




1
 iBio, Inc. v. Fraunhofer USA, Inc., 2016 WL 4059257 (Del. Ch. July 29, 2016) (the “2016
Opinion”).
                                           2
judgment, breach of contract, misappropriation of trade secrets, tortious interference,

and deceptive trade practices claims survive for trial.

I.       FACTUAL BACKGROUND
         This Opinion will only address those facts necessary to adjudicate the issues

presented in Fraunhofer’s motion for summary judgment. The following facts are

drawn from the operative pleadings 2 and the materials presented in connection with

the motion. 3

         A.      The Parties

         iBio is a biotechnology company incorporated in Delaware.4 Fraunhofer is a

non-profit corporation incorporated in Rhode Island and headquartered in

Michigan. 5 It is a subsidiary of Fraunhofer Gesellschaft (“Gesellschaft”), a German



2
  The parties’ operative pleadings are the Verified Supplemental and Second Amended
Complaint of iBio, Inc. (Dkt. 287) (“Sec. Am. Compl.”) and Defendant Fraunhofer USA,
Inc.’s Amended Answer and Second Amended Affirmative Defenses to Verified
Supplemental and Second Amended Complaint and Amended Verified Counterclaims
(Dkt. 342) (“Ans.”).
3
  Fraunhofer submitted 244 exhibits in support of its motion. See Transmittal Aff. of Todd
C. Schiltz in Supp. of Fraunhofer USA, Inc.’s Mot. for Summ. J. (Dkt. 473) (“Schiltz
Aff.”); Transmittal Aff. of Ryan T. Costa in Supp. of Fraunhofer USA, Inc.’s Reply in
Supp. of its Mot. for Summ. J. (Dkts. 503, 504). iBio submitted 81 exhibits in support of
its opposition. See Transmittal Aff. of Eric D. Selden in Connection With iBio, Inc.’s
Answering Br. in Opp’n to Fraunhofer USA, Inc.’s Mot. for Summ. J. (Dkt. 491) (“Selden
Aff.”).
4
  Sec. Am. Compl. ¶ 18. iBio’s predecessors were NuCycle Therapy, Inc., INB-Bio
Technologies, Inc., Integrated BioPharma, Inc., and iBioPharma, Inc. For clarity, this
opinion will refer to iBio and its predecessors collectively as “iBio.” Id. ¶ 1 n.2.
5
    Id. ¶ 2; Ans. ¶ 2.
                                            3
not-for-profit organization. 6 Fraunhofer operates nine research centers in the United

States, including the Center of Molecular Biotechnology (the “Center”) based in

Newark, Delaware.7 In 2005, Dr. Vidadi Yusibov assumed the role of Executive

Director of the Center. 8

         B.     iBio and Fraunhofer’s Contractual Relationship

         In the early 2000s, iBio sought to develop plant-based technology to make

proteins for human vaccines and other biotechnologies. 9 In 2003, iBio engaged

Fraunhofer for that purpose.10 Pursuant to this arrangement, Fraunhofer developed

a “proprietary vector technology” used to produce target plant proteins “at high

yield.” 11

         Between 2003 and 2014, iBio and Fraunhofer documented their commercial

relationship through numerous agreements. Four are pertinent to this Opinion: the

Technology Transfer Agreement, dated December 18, 2003 (the “TTA”); 12 the

Fourth Amendment of the TTA, effective August 20, 2007 (the “Fourth



6
    Ans. ¶ 2; Schiltz Aff. Ex. 200, at FCMB0055337; Schiltz Aff. Ex. 182, at FCMB0434389.
7
 Sec. Am. Compl. ¶ 2; Ans. ¶ 2; Schiltz Aff. Ex. 182, at FCMB0434389; Schiltz Aff. Ex.
93, at iBio0034755.
8
    Ans. ¶ 69; Schiltz Aff. Ex. 14, at 9:13–18, 178:3–8.
9
    Sec. Am. Compl. ¶ 20.
10
     Selden Aff. Ex. 4, at 8–12.
11
     Schiltz Aff. Ex. 112, at iBio0057051.
12
     Selden Aff. Ex. 10.
                                               4
Amendment”); 13 the Transfer and License Agreement, effective November 3, 2008

(the “TLA”); 14 and the Terms of Settlement for the Seventh Amendment of the TTA,

effective June 30, 2013 (the “Terms of Settlement”).15

          Under the TTA, Fraunhofer agreed to develop plant-based technology for

iBio’s exclusive license until 2008. 16 In return, iBio agreed to provide Fraunhofer

$2.25 million over a period of five years and an additional $250,000 if iBio

exercised, as it ultimately did in 2008, its option to purchase full title to the

technology. 17 Fraunhofer retained a limited license to enable use of the technology

contemplated by the TTA in certain circumstances.18

          The parties entered into the Fourth Amendment to extend Fraunhofer’s

obligation to continue developing technology for iBio through the end of 2014. 19 As

the Court’s 2016 Opinion explained, the Fourth Amendment expanded the scope of

the technology transfer to which iBio is entitled. iBio, 2016 WL 4059257, at *7.

          In 2008, iBio exercised its option to purchase full title to the technology, and

the parties executed the TLA to effectuate the title conveyance. Under the TLA,


13
     Selden Aff. Ex. 11.
14
     Selden Aff. Ex. 12.
15
     Selden Aff. Ex. 13.
16
     TTA § 2.1(a).
17
     Id. §§ 3.2, 3.3.
18
     Id. § 2.1(a).
19
     Fourth Amendment §§ 2, 6.
                                              5
Fraunhofer agreed to “assign[], transfer[] and deliver[] to [iBio], . . . all right, title

and interest in and to the Technology and Improvements including the Intellectual

Property Rights developed in connection with the Research Agreements.” 20 The

Intellectual Property Rights expressly included proprietary rights under trade secret

law. 21

          After the TLA was executed, iBio was not satisfied with Fraunhofer’s efforts

to transfer the technology. 22          iBio frequently complained about Fraunhofer’s

inadequate technology transfers and reporting.23                 Coincidentally, iBio was

consistently late in making payments to Fraunhofer. By early June 2013, iBio owed

Fraunhofer significant sums of money. 24 The parties further disagreed about the

structure of iBio’s payments to Fraunhofer: iBio wanted to shift from unrestricted


20
  TLA § 2.1; see also id. § 8.1 (“All right, title and interest in and to the Technology and
Improvements, including the Intellectual Property Rights relating thereto, shall be and
remain the sole and complete property of [iBio]. Fraunhofer recognizes and acknowledges
[iBio’s] exclusive ownership of the Technology and Improvements, including all
Intellectual Property rights relating thereto, and will execute such additional documents as
may be necessary to perfect [iBio’s] ownership of such rights.”).
21
     Id. § 1.5.
22
     E.g., Schiltz Aff. Ex. 20; Schiltz Aff. Ex. 81.
23
   Schiltz Aff. Ex. 133, at FCMB001076 (iBio noting “significant problems for iBio as a
public company due to the inability or unwillingness of Fraunhofer to provide information
iBio needed to measure Fraunhofer performance and satisfy iBio’s accounting and legal
requirements”); Schiltz Aff. Ex. 197 (iBio asking for an ETA on transfer of information
from Fraunhofer to Novici); Schiltz Aff. Ex. 55, at iBio0155640 (iBio memo noting that
“iBio has experienced chronic difficulty in obtaining full disclosure of information to
which iBio has clear rights and which it needs to meet its deadlines and public milestones”).
24
     Schiltz Aff. Ex. 194; Schiltz Aff. Ex. 196; Schiltz Aff. Ex. 44.
                                                 6
funding to project-specific payments that would permit iBio to dictate how its

funding would be utilized. 25

         In mid-2013, the parties executed the Terms of Settlement. The Terms of

Settlement forgave certain of iBio’s payment obligations and provided mutual

releases for accrued claims arising out of the parties’ prior agreements. 26

         C.     iBio Learns of Fraunhofer’s Contractual Agreements with
                PlantForm and Others.

         In 2013, Fraunhofer entered into an agreement with non-party PlantForm

Corporation (“PlantForm”), a Canadian biotech company and iBio competitor.27 In

June 2014, iBio learned of Fraunhofer’s relationship with PlantForm. iBio contends

that Fraunhofer’s agreement with PlantForm breached Fraunhofer’s agreements

with iBio and that Fraunhofer misappropriated iBio’s technology through the work

it performed for PlantForm. 28

         iBio alleges that it learned through discovery in this litigation that Fraunhofer

also conducted work for Celgene Corporation and NellOne Therapeutics, Inc. using




25
  Schiltz Aff. Ex. 133, at FCMB001076 (iBio wanting to “direct[] the money to specific
projects with agreed budgets”).
26
     Terms of Settlement § 6.
27
     Schiltz Aff. Ex. 148; Schiltz Aff. Ex. 49.
28
     Sec. Am. Compl. ¶ 95.
                                                  7
iBio’s technology. 29 iBio asserts that Fraunhofer performed that work as early as

September 2010, which continued during the pendency of this litigation.30

         D.     The Litigation
         On October 17, 2014, iBio filed a complaint in this Court against PlantForm

and its president, asserting claims for tortious interference with contract, trade secret

misappropriation, and unjust enrichment. 31

         On March 17, 2015, iBio filed a separate action against Fraunhofer, the

Center, and Yusibov, asserting claims for breach of numerous contracts, trade secret

misappropriation, conversion, and violation of the Delaware Uniform Deceptive

Trade Practices Act (“UDTPA”), 6 Del. C. § 2531.32

         On April 9, 2015, the Court entered a stipulation and order consolidating the

two actions.33 iBio filed an amended complaint on September 29, 2015. 34




29
  iBio, Inc.’s Answering Br. in Opp’n to Fraunhofer USA, Inc.’s Mot. for Summ. J., at 23
(Dkt. 491) (“Pl.’s Answering Br.”); Selden Aff. Ex. 19, at 266:24–280:6.
30
     Pl.’s Answering Br. 23.
31
     C.A. No. 10256-VCF, Verified Compl. (Dkt. 1).
32
     C.A. No. 10801-VCP, Verified Compl. (Dkt. 1).
33
  Stipulation and Order of Consolidation (Dkt. 51). On August 25, 2015, the parties filed
a stipulation dismissing PlantForm and its president from the case with prejudice. Joint
Stipulation of Dismissal with Prejudice of Defs. PlantForm Corporation and Don Stewart
(Dkt. 65). On September 16, 2015, the parties voluntarily dismissed Yusibov from the case
without prejudice. Notice of Voluntary Dismissal of Claims Against Def. Vidadi M.
Yusibov Pursuant to Rule 41(a)(1)(i) (Dkt. 70).
34
     Verified Am. Compl. of iBio, Inc. (Dkt. 70).
                                              8
         As the parties engaged in discovery and related motion practice, the Court

indicated that the prudent course would be to address the following threshold

question: “What is the scope of the technology in Fraunhofer’s possession—under

all of the relevant agreements between the parties—to which iBio has ownership

rights and to which iBio is entitled to receive a transfer from Fraunhofer?”35 The

parties stipulated and agreed to brief and present argument on that issue.36

         On July 29, 2016, the Court issued the 2016 Opinion resolving this threshold

question, largely in iBio’s favor. It found that the scope of iBio’s ownership rights

to technology and rights to receive transfer of technology, under its agreements with

Fraunhofer: (1) encompasses all proprietary rights of any kind to technology,

developed by Fraunhofer through December 31, 2014, in the area of plant-based

manufacturing technologies, techniques and methodologies and associated

improvements, whether for the expression of vaccines and therapeutic proteins or

otherwise, whether previously owned by Fraunhofer, developed for iBio pursuant to

the TTA, or otherwise; (2) is not limited to the 49 United States patents and patent

applications listed in the 2013 Confirmatory Assignment; and (3) includes know-

how. iBio, 2016 WL 4059257, at *4.




35
     Rulings of the Ct. on Defs.’ Mot. for Protective Order (Dkt. 138).
36
     Stipulation and Order Regarding Briefing of Threshold Question (Dkt. 137).
                                               9
         iBio filed what is now the operative complaint in this action on

February 27, 2017 (the “Second Amended Complaint”). The Second Amended

Complaint contains twelve counts:

         • Count One seeks a declaratory judgment concerning “the scope of iBio’s
           exclusive ownership rights to technology and rights to receive transfer of
           technology[] pursuant to its agreements with Fraunhofer;”37
         • Count Two claims that Fraunhofer materially breached several provisions
           of the TTA and TLA and seeks a declaratory judgment that “Fraunhofer is
           required to facilitate and accomplish technology transfer to iBio” and that
           iBio is entitled “to an order of specific performance[] requiring Fraunhofer
           to transfer all plant-based technology developed or acquired pursuant to
           the TTA;”38
         • Count Three seeks a declaratory judgment that “Fraunhofer has no right to
           use of iBio’s technology under the TTA” except in limited circumstances
           and “an injunction preventing Fraunhofer from engaging in
           further . . . unauthorized use of iBio’s technology and in further acts that
           are inconsistent with iBio’s exclusive ownership rights;” 39
         • Count Four claims that Fraunhofer materially breached several provisions
           of the TTA, the TLA, and the Fourth Amendment and seeks “monetary
           compensation as a result of its injuries caused by Fraunhofer’s material
           and bad faith breaches;”40
         • Count Five claims that Fraunhofer committed fraud; 41
         • Count Six claims that Fraunhofer committed conversion; 42




37
     Sec. Am. Compl. ¶ 151.
38
     Id. ¶ 162.
39
     Id. ¶¶ 168, 171.
40
     Id. ¶¶ 175, 177.
41
     Id. ¶¶ 178–85.
42
     Id. ¶¶ 186–91.
                                           10
         • Count Seven claims that Fraunhofer tortiously interfered with iBio’s
           prospective economic advantage when Fraunhofer competed with iBio for
           a business opportunity using iBio’s technology; 43
         • Count Eight claims that Fraunhofer misappropriated iBio’s trade secrets,
           thereby violating the Delaware Uniform Trade Secrets Act (“DUTSA”); 44
         • Count Nine seeks a “constructive trust over the technology that Fraunhofer
           has developed after 2014 based on its use of iBio’s technology;” 45
         • Count Ten seeks “partial recission of the agreements between iBio and
           Fraunhofer to the extent Fraunhofer was given rights to use iBio’s
           technology and to the extent iBio would owe royalties for its use of iBio’s
           technology;” 46
         • Count Eleven claims that Fraunhofer has been unjustly enriched “through
           funding from iBio and other parties intended to enhance and improve
           iBio’s technology, and through the benefits received from Fraunhofer’s
           unauthorized uses of and misrepresentations about ownership of iBio’s
           technology” and seeks “disgorgement of the benefits Fraunhofer has
           received;” 47
         • Count Twelve claims that Fraunhofer violated Section 2532(a) of UDTPA
           in myriad ways. 48


43
     Id. ¶¶ 192–97.
44
     Id. ¶¶ 198–204.
45
     Id. ¶ 209.
46
     Id. ¶ 212.
47
     Id. ¶ 214.
48
   Id. ¶¶ 218–24. On November 3, 2017, iBio filed a separate action against Gesellschaft
in this Court, alleging that Gesellschaft directed Fraunhofer to breach the agreements with
iBio and that Gesellschaft conspired with Fraunhofer to breach the agreements. C.A. No.
2017-0790-TMR, Verified Compl. (Dkt. 1). On December 10, 2018, this Court dismissed
the complaint against Gesellschaft, concluding that iBio’s complaint was barred by laches.
Mem. Op. (Dkt. 52); iBio, Inc. v. Fraunhofer-Gesellschaft Zur Förderung Der
Angewandten Forschung E.V., 2018 WL 6493503 (Del. Ch. Dec. 10, 2018). On January
6, 2020, iBio sought to amend the Second Amended Complaint to add Gesellschaft as a
new party to this action. C.A. No. 10256-VCF, iBio, Inc.’s Mot. to Amend the Verified
Suppl. and Second Am. Compl. (Dkt. 500). On June 11, 2020, the Court denied the motion
to amend, with leave for iBio to refile its claim against Gesellschaft as a separate action.
                                            11
         On November 15, 2019, Fraunhofer filed a motion for summary judgment on

all of iBio’s claims. 49 The parties fully briefed the motion, 50 and the Court heard

oral argument on June 11, 2020.

II.      ANALYSIS

         Under Court of Chancery Rule 56, summary judgment is appropriate if “there

is no genuine issue as to any material fact and . . . the moving party is entitled to

judgment as a matter of law.” Ct. Ch. R. 56(c). The Court must view the facts in

the light most favorable to the non-moving party. Merrill v. Crothall-Am., Inc., 606

A.2d 96, 100 (Del. 1992). A request for summary judgment “must be denied if there

is any reasonable hypothesis by which the opposing party may recover, or if there is

a dispute as to a material fact or the inferences to be drawn therefrom.” In re El

Paso Pipeline P’rs, L.P. Deriv. Litig., 2014 WL 2768782, at *8 (Del. Ch.

June 12, 2014) (quoting Vanaman v. Milford Mem’l Hosp., Inc., 272 A.2d 718, 720

(Del. 1970)).

         “There is no ‘right’ to a summary judgment.” Telxon Corp. v. Meyerson, 802

A.2d 257, 262 (Del. 2002). Accordingly, “the court may, in its discretion, deny



Oral Arg. Regarding Def.’s Mot. for Summ. J. and Pl.’s Mot. to Amend the Compl. and
the Ct.’s Ruling on the Mot. to Amend (Dkt. 533) (“Oral Arg. Tr.”).
49
     Fraunhofer USA, Inc.’s Mot. for Summ. J. (Dkt. 473).
50
  Fraunhofer USA, Inc.’s Br. in Supp. of its Mot. for Summ. J. (Dkt. 473) (“Def.’s Opening
Br.”); Pl.’s Answering Br.; Fraunhofer USA, Inc.’s Reply Br. in Supp. of its Mot. for
Summ. J. (“Def.’s Reply Br.”).
                                            12
summary judgment if it decides upon a preliminary examination of the facts

presented that it is desirable to inquire into and develop the facts more thoroughly at

trial in order to clarify the law or its application.” El Paso, 2014 WL 2768782, at

*9; accord In re Morrow Park Hldg. LLC, 2020 WL 3415649, at *10 (Del. Ch.

June 22, 2020).

         Fraunhofer’s summary judgment motion can be broken down into five general

categories. First, Fraunhofer argues that summary judgment is appropriate on Count

Eight for trade secret misappropriation because iBio has failed to establish with

specificity what trade secrets Fraunhofer has allegedly misappropriated or that iBio

communicated them to Fraunhofer.51 Second, Counts Three, Five, Nine, Ten, and

Eleven are duplicative of iBio’s breach of contract claims or are requests for

remedies improperly repackaged as free-standing “claims.” 52 Third, Counts Five,

Six, Seven, Eleven, and Twelve are displaced by DUTSA. 53 Fourth, the remaining

four Counts—Counts One, Two, Four, and Eight—are barred by laches. 54 Fifth,

Counts One, Two, Four, and Eight are barred by the Terms of Settlement and by

iBio’s own breach. 55


51
     Def.’s Opening Br. 54–59; Def.’s Reply Br. 24–33.
52
     Def.’s Opening Br. 34–36; Def.’s Reply Br. 10–12.
53
     Def.’s Opening Br. 28–33; Def.’s Reply Br. 5–9.
54
     Def.’s Opening Br. 36–44; Def.’s Reply Br. 13–19.
55
     Def.’s Opening Br. 44–53; Def.’s Reply Br. 19–24.
                                            13
         A.    Fraunhofer Is Not Entitled to Summary Judgment on iBio’s
               Trade Secret Misappropriation Claim Under DUTSA.

         Count Eight asserts that, “[b]y using or proposing to use iBio’s technology[]

without iBio’s authorization, Fraunhofer has improperly used and disclosed, or it

intends improperly to use and disclose, iBio’s trade secrets.”56 Fraunhofer argues

that iBio has failed to establish the elements of its misappropriation claim under

DUTSA.

         The Delaware Supreme Court succinctly stated the test for a statutory trade

secrets misappropriation claim as follows: “To prove trade secret misappropriation,

the plaintiff must demonstrate that: (1) a trade secret exists; (2) the plaintiff

communicated the secret to the defendant; (3) there was an express or implied

understanding that the secrecy of the matter would be respected; and (4) the secret

information was improperly used or disclosed to the injury of the plaintiff.” Elenza,

Inc. v. Alcon Labs. Hldg. Corp., 183 A.3d 717, 721 (Del. 2018). Fraunhofer argues

that iBio has failed to establish the first two elements of this test.

               1.     iBio Has Sufficiently Identified its Trade Secrets at This
                      Stage.
         Fraunhofer first contends that iBio has not satisfied the first element of a claim

for misappropriation of trade secrets because iBio has failed to identify with




56
     Sec. Am. Compl. ¶ 202.
                                             14
specificity the relevant trade secret 57 and alternatively because iBio’s claimed trade

secret includes information in the public domain.58

          Under DUTSA, a trade secret is:

                  [I]nformation, including a formula, pattern, compilation,
                  program, device, method, technique or process, that:

                  a. Derives independent economic value, actual or
                  potential, from not being generally known to, and not
                  being readily ascertainable by proper means by, other
                  persons who can obtain economic value from its
                  disclosure or use; and

                  b. Is the subject of efforts that are reasonable under the
                  circumstances to maintain its secrecy.

6 Del. C. § 2001(4). “Accordingly, to qualify as a ‘trade secret’ information must

both derive independent economic value from not being generally known or readily

ascertainable and be subject to reasonable efforts to maintain its secrecy.” Beard

Res., Inc. v. Kates, 8 A.3d 573, 589 (Del. Ch. 2010).

           “A trade secret can be the combination of steps into a process . . . , even if all

the component steps are known, so long as it is a ‘unique process which is not known

in the industry.’” Elenza, 183 A.3d at 721 (quoting Merck & Co. v. SmithKline

Beecham Pharms. Co., 1999 WL 669354, at *15 (Del. Ch. Aug. 5, 1999)). At the

summary judgment stage, the plaintiff must “describe its trade secret with a


57
     Def.’s Opening Br. 56.
58
     Id. at 57.
                                              15
reasonable degree of precision and specificity . . . such that a reasonable jury could

find that plaintiff established each statutory element of a trade secret.” Savor, Inc.

v. FMR Corp., 2004 WL 1965869, at *6 (Del. Super. July 15, 2004) (internal

quotation marks and citation omitted).

          iBio describes the misappropriated trade secret as “the optimized process for

operating its plant-based manufacturing system as a whole, the optimized process of

applying it to specific proteins, and the proprietary methods and know-how for

optimizing each step of the process.”59 Each stage of the manufacturing process

contains confidential components:            vector construct design and testing,

agrobacterium selection, growth, and infiltration, plant growth, extraction buffer

composition, purification, characterization, and formulation. 60          iBio’s expert

acknowledges the relevant “techniques are generally understood within the field,”61

but opines that, “[e]ven if individual techniques are generally known within the field,

the sequence and interaction of those techniques, how they are applied, and the

precise conditions that allow for optimal use of those techniques as applied to a

specific protein offers valuable information.” 62 Accordingly, iBio asserts that the


59
     Pl.’s Answering Br. 49.
60
     Selden Aff. Ex. 18 ¶¶ 55–127.
61
     Id. ¶ 40.
62
   Id. ¶ 38; see also id. (“[T]he process as a whole represents commercially valuable
knowledge over and above knowledge of the [individual] parts.”); id. ¶ 40 (“[T]he work of
assembling these different techniques into a useful manufacturing process, along with the
                                            16
“process as a whole is so valuable”63 and that the process as a whole constitutes its

trade secrets.64

          When read in the light most favorable to iBio, the Court is satisfied that iBio

has provided enough information to allow a reasonable fact-finder to conclude that

“the optimized process for operating [iBio’s] plant-based manufacturing system as

a whole, the optimized process of applying it to specific proteins, and the proprietary

methods and know-how for optimizing each step of the process”65 collectively

constitute trade secrets worthy of statutory protection and are not “readily

ascertainable” within the terms of DUTSA. Savor, 2004 WL 1965869, at *6; cf.

Beard Res., 8 A.3d at 594–95 (finding process not “readily ascertainable” because

“a competitor could not have generated a similar system without expending a

comparable amount of time and money”).

                 2. Further Development of the Record Is Needed Concerning the
                    Act of Misappropriation.
          Fraunhofer next argues that iBio has failed to satisfy the second element of a

claim for misappropriation of trade secrets because Fraunhofer developed the




work of ensuring that each technique has been optimized is highly demanding and time
consuming. Even for scientists trained in the field, it would require significant time and
resources to reproduce Fraunhofer’s work.”).
63
     Id. ¶ 41.
64
     Pl.’s Answering Br. 49.
65
     Id.; see Selden Aff. Ex. 18 ¶¶ 13, 38–42.
                                                 17
technology claimed to be a trade secret and, therefore, iBio did not “communicate[]

the trade secret” to Fraunhofer. Elenza, 183 A.3d at 717. 66

      Under the Delaware Uniform Trade Secrets Act, “misappropriation” means:

             Disclosure or use of a trade secret of another without
             express or implied consent by a person who:

             1. Used improper means to acquire knowledge of the
                trade secret; or

             2. At the time of disclosure or use, knew or had reason to
                know that his or her knowledge of the trade was:

                 A. Derived from or through a person who had utilized
                 improper means to acquire it;

                 B. Acquired under circumstances giving rise to a duty
                 to maintain its secrecy or limit its use; or

                 C. Derived from or through a person who owed a duty
                 to the person seeking relief to maintain its secrecy or
                 limit its use; or

             3. Before a material change of the person’s position, knew
                or had reason to know that it was a trade secret and that
                knowledge of it had been acquired by accident or
                mistake.

6 Del. C. § 2001(2)(b).




66
   The parties seem to agree that Fraunhofer, rather than iBio, developed the technology at
issue. See Pl.’s Answering Br. 10 (referring to the “trade secrets developed by
Fraunhofer”); Def.’s Opening Br. 4 (“[Fraunhofer] developed this technology at [the
Center], based on a combination of public domain information and its own research.”).
                                            18
          iBio maintains that Section 2001(2)(b)(2)(B) applies because “Fraunhofer

developed technology on behalf of iBio . . . for over a decade” and that it did so

“pursuant to a series of contractual agreements which gave Fraunhofer limited

rights” and “required [Fraunhofer] to keep its work developing technology on iBio’s

behalf confidential.”67

          Under the TTA, “Fraunhofer grant[ed] to [iBio] an exclusive license to use

and to develop products derived from or incorporating the Technology” in certain

contractually specified areas,68 including “expression, engineering, testing,

production and validation of human vaccines, human antibodies and human

therapeutic proteins in plants.”69 The TTA expressly “creat[ed] an independent

contractor relationship” between iBio and Fraunhofer. 70

          Under the TTA, iBio had the option to “make a single payment of $250,000

to Fraunhofer” in exchange for the transfer of “full title” to the technology

contemplated therein. 71 iBio made that payment on November 2, 2008, and the

parties entered into the TLA to effectuate the transfer of title contemplated by the



67
   Pl.’s Answering Br. 56. Plaintiff also asserts that Section 2001(b)(1) applies on the
ground that “Fraunhofer defrauded iBio to gain and maintain access to iBio’s technology.”
Id. As discussed below, however, Plaintiff’s fraud claim is unsuccessful.
68
     TTA § 2.1(a).
69
     Id. at 1 (Recitals).
70
     Id. § 9.3.
71
     Id. § 3.3.
                                           19
TTA. 72 Under the TLA, Fraunhofer agreed to “assign[], transfer[] and deliver[] to

[iBio] . . . all right, title and interest in and to” the relevant technology and “all

modifications, revisions, additions, customizations, and enhancements” to that

technology, including proprietary rights provided under trade secret law.73 The TLA

provides that these items “shall be and remain the sole and complete property of

[iBio],” and Fraunhofer “recognize[d] [iBio’s] exclusive ownership” thereof. 74 Just

as the TTA “creat[ed] an independent contractor relationship” between iBio and

Fraunhofer, 75 so too did the TLA. 76

          Summary judgment will not be granted “if, upon an examination of all the

facts, it seems desirable to inquire thoroughly into them in order to clarify the

application of the law to the circumstances.” Ebersole v. Lowengrub, 180 A.2d 467,

470 (Del. 1962). Here, further development of the factual record concerning

Fraunhofer’s obligations under the parties’ complex contractual scheme and

Fraunhofer’s allegedly improper conduct is needed to clarify the application of the

law of misappropriation to the circumstances of the case. “[F]urther development




72
     TLA at 1 (Recitals).
73
     Id. §§ 2.1, 1.4, 1.5.
74
     Id. § 8.1.
75
     TTA § 9.3.
76
 TLA § 11.2 (“The Parties are creating an independent contractor relationship under this
Agreement.”).
                                          20
of the factual record and the parties’ legal arguments would help clarify the

application of the law to the circumstances of the case.” Bouchard v. Braidy Indus.,

Inc., 2020 WL 2036601, at *16 (Del. Ch. Apr. 28, 2020) (denying summary

judgment). 77




77
   Further factual development will help to clarify the application of the statutory regime
to the circumstances of this case under the four-part test reiterated in Elenza and the
statutory definition of “misappropriation” under DUTSA. Compare Elenza, 183 A.3d at
721 (applying four-part test), with Beard Res., 8 A.3d at 589–90 (not mentioning the four-
part test minted in the case law and instead explaining: “To maintain a successful claim for
misappropriation of trade secrets [under DUTSA], a plaintiff must show both the existence
of a trade secret and its misappropriation.”). Fraunhofer’s status under the contractual
scheme as an “independent contractor,” rather than an employee, may or may not be
determinative. Compare Restatement (Third) of Unfair Competition § 42 (Am. Law Inst.
1995) (“An employee or former employee who uses or discloses a trade secret owned by
the employer or former employer in breach of a duty of confidence is subject to liability
for appropriation of the trade secret . . . .”), with id. § 42 cmt. a (“The issues discussed in
this Section are primarily applicable to persons who are regarded under the law of agency
as employees or ‘servants’ of the trade secret owner as distinguished from ‘independent
contractors.’); see id. § 42 cmt. a (“In some circumstances . . . , the rules relating to
employees as stated in this Section may be useful by analogy in cases involving
independent contractors.”); cf. Louis Altman & Malla Pollack, 3 Callman on Unfair
Competition, Trademarks and Monopolies § 14:18 (4th ed. 2005) (“One who is employed
to invent is regarded as having hired out to his employer the whole of his inventive
powers. Under such conditions the employer becomes the owner of any inventions; and
will be free to use, patent, or scrap them.”); Agilent Techs., Inc. v. Kirkland, 2010 WL
610725, at *22 (Del. Ch. Feb. 18, 2010) (finding that former employees had
misappropriated former employer’s trade secrets even though they invented the trade
secrets because “[a]n employee can be forbidden from appropriating a technical trade
secret even though [the] secret was the employee’s own idea”). In light of these issues,
and in light of the fact that “[t]here is no ‘right’ to a summary judgment,” the Court declines
to enter judgment in Fraunhofer’s favor with respect to iBio’s claim for misappropriation
of trade secrets at this stage. Telxon Corp. v. Meyerson, 802 A.2d 257, 262 (Del. 2002).
                                              21
         B.    Fraunhofer Is Entitled to Summary Judgment on Count Three in
               Part and Counts Five, Nine, Ten, and Eleven in Their Entirety.

         Fraunhofer seeks summary judgment as to Counts Five (Fraud) and Eleven

(Unjust Enrichment) on the grounds that they are essentially disguised contract

claims that fail as a matter of law. Fraunhofer argues it is entitled to summary

judgment as to Counts Three (Injunctive Relief), Nine (Constructive Trust), and Ten

(Partial Rescission) because they are merely remedies cloaked as free-standing

claims.

               1.    Count Five (Fraud) Improperly Bootstraps iBio’s Breach of
                     Contract Claim.
         Count Five is a claim for common law fraud. iBio alleges that Fraunhofer

committed       fraud    because     “Yusibov,        and   Fraunhofer,   made    false

representations . . . that    Dr.   Yusibov     and     Fraunhofer   respected   iBio’s

comprehensive ownership rights to the plant-based technology Fraunhofer was

developing (and acquiring) and that Fraunhofer was not making unauthorized use of

iBio’s technology.” 78 Fraunhofer asserts that Count Five is an improper attempt by

iBio to bootstrap its breach of contract claims.

         A plaintiff “cannot ‘bootstrap’ a claim of breach of contract into a claim of

fraud merely by alleging that a contracting party never intended to perform its

obligations.” Narrowstep, Inc. v. Onstream Media Corp., 2010 WL 5422405, at *15


78
     Sec. Am. Compl. ¶ 179.
                                           22
(Del. Ch. Dec. 22, 2010) (internal citations and quotation marks omitted); see also

MicroStrategy Inc. v. Acacia Res. Corp., 2010 WL 5550455, at *17 (Del. Ch.

Dec. 30, 2010) (“[A] plaintiff cannot state a claim for fraud simply by adding the

term ‘fraudulently induced’ to a complaint or alleging that the defendant never

intended to comply with the agreement at issue at the time the parties entered into

it.”). “Couching an alleged failure to comply with the [parties’ contracts] as a failure

to disclose an intention to take certain actions arguably inconsistent with that

agreement is exactly the type of bootstrapping this Court will not entertain.” BAE

Sys. N. Am. Inc. v. Lockheed Martin Corp., 2004 WL 1739522, at *8 (Del. Ch.

Aug. 3, 2004). In other words, “[a] bootstrapped fraud claim thus takes the simple

fact of nonperformance, adds a dollop of the counterparty’s subjective intent not to

perform, and claims fraud.” Smash Franchise P’rs, LLC v. Kanda Hldgs., Inc., 2020

WL 4692287, at *16 (Del. Ch. Aug. 13, 2020).

      As evidence of the alleged fraud, iBio relies on a single sentence in a three-

and-a-quarter-page, single-spaced memorandum that Fraunhofer delivered to iBio

on November 6, 2014 (the “November 6 Memorandum”). The sentence states: “It

was never Fraunhofer’s intention to, and Fraunhofer never did, convey to iBio, or to

any other entity, all of its trade secrets, other technological know-how, and/or

unspecified inventions in the field of plant biology or the use of plants in the




                                          23
production of various proteins or therapeutics.”79 iBio seizes on this statement 80 as

a “smoking gun” of sorts, claiming that it demonstrates that “it was never

Fraunhofer’s intention to follow through on the commitments it made to iBio when

it agreed to the TTA, TLA, and other contracts.” 81

         The November 6 Memorandum does not create a reasonable inference that

Fraunhofer never intended to perform its contracts with iBio. The November 6

Memorandum was sent by Fraunhofer to iBio in preparation for an upcoming

meeting between the parties to discuss their disagreement over their contracts.

Fraunhofer emailed the November 6 Memorandum to iBio along with a proposed

agenda for the meeting.82 The first item on the proposed agenda was: “Clarify IP

ownership.”83 Consistent with that agenda item, the cover email explained that the

November 6 Memorandum “stat[ed] the position of Fraunhofer USA regarding the

extent of the [Center]-developed IP rights that have been transferred to iBio.” 84 It

further explained:



79
     Selden Aff. Ex. 34, at FCMB001557.
80
  iBio also relies on the testimony of Fraunhofer’s corporate secretary who confirmed he
sent the November 6 Memorandum and believed the statement was true at the time it was
sent. Selden Aff. Ex. 8, at 237–38 (Eby).
81
     Pl.’s Answering Br. 25.
82
     Selden Aff. Ex. 34, at FCMB001555.
83
     Id. at FCMB001556.
84
     Id. at FCMB001555.
                                          24
           We on the Fraunhofer side believe that both sides have thoroughly
           explained their respective positions on IP ownership and the extent of
           [the Center’s] exclusive development commitment, so there should be
           no need to review those positions in detail at the beginning of the
           meeting. You mentioned in a recent phone [conference] that iBio
           would provide to us a detailed analysis of its interpretation of the scope
           of its rights in the [Center]-developed Technology. Please send that
           analysis to us at your first opportunity. If you can do so before the
           weekend, that will help us prepare for the meeting. . . . Recognizing
           that Fraunhofer and iBio are not likely to agree on the scope of iBio’s
           rights . . . , I strongly suggest that we open the meeting by starting with
           the patent rights that [the Center] has transferred to iBio . . . . 85

           The record demonstrates that Fraunhofer expected to discuss its position

concerning the scope of iBio’s contractual rights and Fraunhofer’s contractual

obligations at the parties’ upcoming meeting. The November 6 Memorandum was

merely a statement of that position 86—not a statement that Fraunhofer never

intended to perform under the parties’ agreements. For example, the November 6

Memorandum stated:

           At the outset, we can assure you that Fraunhofer has not and will not
           provide third party access to iBio’s intellectual property or confidential
           information. Nothing Fraunhofer has ever intended to do with
           PlantForm, or any other entity, would violate the Agreements iBio has
           with Fraunhofer, nor will Fraunhofer use any intellectual property
           rights conveyed by Fraunhofer to iBio under those Agreements.

                                             ***



85
     Id.
86
  Id. at FCMB001557 (“This Memorandum states Fraunhofer’s interpretation of the intent
and effect of the various agreements among iBio and Fraunhofer . . . .”).
                                               25
           [N]owhere within any of these Agreements did Fraunhofer agree to
           convey any trade secrets to iBio. Nowhere within any Agreement are
           any trade secrets identified, much less recited with specificity, as is the
           Technology defined in Appendix A.

                                             ***

           [W]hile the Agreements also fail to define the terms “trade secrets” or
           “know-how,” the commonly understood definitions of both of these
           terms generally exclude information that is part of the general
           knowledge or literature generally available for public use. Thus, one
           step to resolving this dispute may be for the Parties to identify any
           specific protectable, propriety, non-patent rights that iBio wants to own
           and protect (regardless of the Parties’ disagreement over current
           ownership of them), at which point iBio and Fraunhofer can then have
           a more concrete discussion regarding the current and future ownership
           or licensing of such rights and how these rights will be protected. 87

           iBio’s argument that “it was never Fraunhofer’s intention to follow through

on the commitments it made to iBio when it agreed to the TTA, TLA, and other

contracts”88 is not a reasonable inference to be drawn from the text of the November

6 Memorandum, its cover email, and its accompanying agenda when viewed in their

entirety. Thus, the allegation that Fraunhofer never intended to follow through on

its contractual obligations is a textbook attempt at bootstrapping. Narrowstep, 2010

WL 5422405, at *15; MicroStrategy, 2010 WL 5550455, at *17.




87
     Id.
88
     Pl.’s Answering Br. 25.
                                               26
          iBio argues that the fraud claim is not bootstrapping because the parties’

contractual relationship is the instrument by which Fraunhofer perpetuated its

fraudulent scheme. 89     iBio’s entire fraud claim, however, is premised on the

allegation that Fraunhofer did not intend to transfer the technology required under

the parties’ agreements. iBio has not identified a broader fraudulent scheme beyond

noncompliance with the parties’ contracts and has not identified evidence that would

create a genuine issue of material fact.         For this reason, iBio’s reliance on

Narrowstep is misplaced.        In Narrowstep, the parties entered into a merger

agreement based on the defendant’s fraudulent misrepresentations that it wanted to

close the merger expeditiously. Through these false representations, the defendant

negotiated a merger agreement that allowed it to immediately gain operational

control of the plaintiff. The defendant siphoned the plaintiff’s value, repeatedly

renegotiated the purchase price with false reassurances that it intended to close, and

ultimately abandoned the merger once it had effectively misappropriated the

plaintiff’s assets. Narrowstep, 2010 WL 5422405, at *12–13. No circumstance of

this sort has been proffered at this stage of the litigation.




89
     Id. at 26.
                                           27
                2.    Count Eleven (Unjust Enrichment) Is Duplicative of the
                      Breach of Contract Claim.
         Count Eleven is a claim for unjust enrichment. iBio asserts that “Fraunhofer

has been enriched by its misconduct through funding from iBio and other parties

intended to enhance and improve iBio’s technology, and through the benefits

received from Fraunhofer’s unauthorized uses of and misrepresentations about

ownership of iBio’s technology.” 90 Fraunhofer argues that iBio’s unjust enrichment

claim fails because the parties’ relationship is governed by contract.

         Unjust enrichment is the “unjust retention of a benefit to the loss of another,

or the retention of money or property of another against the fundamental principles

of justice or equity and good conscience.” Nemec v. Shrader, 991 A.2d 1120, 1130

(Del. 2010). Courts developed unjust enrichment as a theory of recovery to remedy

the absence of a formal contract. ID Biomedical Corp. v. TM Techs., Inc., 1995 WL

130743, at *15 (Del. Ch. Mar. 16, 1995); see also Frederick Hsu Living Tr. v. ODN

Hldg. Corp., 2017 WL 1437308, at *42 (Del. Ch. Apr. 14, 2017) (“As its name

implies, unjust enrichment is a flexible doctrine that a court can deploy to avoid

injustice.”).

         In evaluating an unjust enrichment claim, the Court must first determine

whether a contract governs the parties’ relationship. If a contract comprehensively



90
     Sec. Am. Compl. ¶ 214.
                                           28
governs the relevant relationship between the parties, then the contract must provide

the measure of the plaintiff’s rights, and any claim of unjust enrichment will fail.

Great Hill Equity P’rs IV, LP v. SIG Growth Equity Fund I, LLLP, 2014 WL

6703980, at *27 (Del. Ch. Nov. 26, 2014). “[T]his Court routinely dismisses unjust

enrichment claims that are premised on an ‘express, enforceable contract that

controls the parties’ relationship’ because damages is an available remedy at law for

breach of contract.” Veloric v. J.G. Wentworth, Inc., 2014 WL 4639217, at *19 (Del.

Ch. Sept. 18, 2014) (quoting Kuroda v. SPJS Hldgs., L.L.C., 971 A.2d 872, 891 (Del.

Ch. 2009)).

         iBio’s unjust enrichment claim repeats the allegations in iBio’s breach of

contract claims.     For example, Count Four alleges that Fraunhofer materially

breached myriad provisions of the TTA, TLA, and Fourth Amendment through its

“unauthorized use of the technology,” “unauthorized disclosure of information

concerning the technology,” and “refusal to transfer the technology to iBio.” 91 This

is precisely the alleged misconduct that forms the basis for iBio’s unjust enrichment

claim: “Fraunhofer’s unauthorized uses of and misrepresentations about ownership

of iBio’s technology.” 92 iBio has not “identified any factual basis for [its] unjust

enrichment claim independent of the allegations relating to [its] breach of contract


91
     Id. ¶ 175.
92
     Id. ¶ 214.
                                         29
claim,” and “the Agreement[s] provide[] the measure of [iBio’s] rights here.”

Doberstein v. G-P Indus., Inc., 2015 WL 6606484, at *6 (Del. Ch. Oct. 30, 2015).

         Fraunhofer’s motion for summary judgment on Count Eleven is granted.93

                   3.   A Portion of Count Three (Injunctive Relief), Count Nine in
                        its Entirety (Constructive Trust), and Count Ten in its
                        Entirety (Partial Rescission) Are Remedies Styled as
                        Independent Causes of Action.
         Count Three requests “a declaratory judgment that Fraunhofer has no right to

use of Bio’s technology” except in limited circumstances and “an injunction

preventing Fraunhofer from engaging in further . . . unauthorized use of iBio’s

technology and in further acts that are inconsistent with iBio’s exclusive ownership

rights.”94        Count Nine requests “a constructive trust over the technology that

Fraunhofer has developed after 2014 based on its use of iBio’s technology.” 95 Count

Ten requests “partial rescission of the agreements between iBio and Fraunhofer to

the extent Fraunhofer was given rights to use iBio’s technology and to the extent

iBio would owe royalties for its use of iBio’s technology.” 96 Fraunhofer seeks




93
   iBio’s brief nowhere responds to Fraunhofer’s arguments concerning iBio’s unjust
enrichment claim and it has, therefore, conceded the issue. Emerald P’rs v. Berlin, 726
A.2d 1215, 1224 (Del. 1999) (“Issues not briefed are deemed waived.”).
94
     Id. ¶¶ 168, 171.
95
     Id. ¶ 209.
96
     Id. ¶ 212.
                                            30
summary judgment on the grounds that Counts Three, Nine, and Ten plead remedies

rather than independent causes of action.

      “This Court has recognized that a party may, on rare occasions, mistakenly

plead a remedy as an enumerated cause of action.” VTB Bank v. Navitron Projects

Corp., 2014 WL 1691250, at *6 (Del. Ch. Apr. 28, 2014). In the same vein, this

Court has noted that “claims” for injunctions, constructive trusts, and rescission are

remedies, rather than causes of action. Quadrant Structured Prod. Co. v. Vertin, 102

A.3d 155, 203 (Del. Ch. 2014) (“Injunctions are a form of relief, not a cause of

action.”); VGS, Inc. v. Castiel, 2003 WL 723285, at *6 (Del. Ch. Feb. 28, 2003)

(noting that a claim for “constructive trust” is a remedy, not a cause of action); ENI

Hldgs., LLC v. KBR Gp. Hldgs., LLC, 2013 WL 6186326, at *24 (Del. Ch. Nov. 27,

2013) (“Rescission is not a cause of action but a remedy available only where facts

indicate equity so requires.”). Dismissing counts that seek remedies instead of

asserting claims is useful in “clean[ing] up the pleadings.” Quadrant, 102 A.3d at

203; e.g., id. (dismissing causes of action for injunctive relief in the form of

permanent injunctions because “they seek remedies rather than assert claims”); VGS,

2003 WL 723285, at *6 (granting summary judgment to eliminate claims for

injunction and constructive trust because they are remedies, not independent causes

of action).




                                         31
         iBio has provided no basis for the remedies requested in Counts Nine and Ten

to proceed to trial as separate causes of action. 97 If iBio prevails on its breach of

contract claims, then it may very well be entitled to the remedies embodied in those

Counts. Accordingly, Fraunhofer’s motion for summary judgment as to Count Nine

and Count Ten is granted without prejudice to iBio’s ability to seek those remedies

“[i]n the remedial stage of this action.” Quadrant, 102 A.3d at 203.

         Count Three, however, is not merely a request for injunctive relief—it seeks

a declaratory judgment in addition to a permanent injunction.98 Fraunhofer does not

request summary judgment on the declaratory judgment portion of Count Three; it

only requests summary judgment on the injunctive relief portion of Count Three.

For the reasons stated above, summary judgment on the injunctive relief portion of

Count Three is granted, but is denied as to the portion seeking a declaratory

judgment.

         C.    Fraunhofer Is Entitled to Summary Judgment on Count Six.

         As discussed earlier in this opinion, iBio alleges Fraunhofer misappropriated

iBio’s trade secrets in violation of DUTSA. Fraunhofer argues that several of iBio’s

other state law claims—Counts Five, Six, Seven, Eleven, and Twelve—are



97
   See Pl.’s Answering Br. 30 (dedicating one paragraph to the issue of whether iBio’s
“remedies” claims should proceed separately and merely arguing that the Court “retains
broad remedial powers irrespective of the label on any claim”).
98
     Sec. Am. Compl. ¶¶ 168, 171.
                                           32
misappropriation claims that are “preempted” under DUTSA. Because the Court

has granted summary judgment on other grounds as to Counts Five (Fraud) and

Eleven (Unjust Enrichment), 99 this Section addresses Fraunhofer’s preemption

argument only as to Counts Six (Conversion), Seven (Tortious Interference), and

Twelve (Violation of UDTPA).

                1.     Displacement of Common Law Claims Under DUTSA

         Section 2007 of DUTSA provides:

                (a)    Except as provided in subsection (b) of this section,
                this chapter displaces conflicting tort, restitutionary and
                other law of this State providing civil remedies for
                misappropriation of a trade secret.

                (b)    This chapter does not affect:

                       (1)    Contractual remedies, whether or not based
                              upon misappropriation of a trade secret;
                       (2)    Other civil remedies that are not based on
                              misappropriation of a trade secret; or
                       (3)    Criminal remedies, whether or not based
                              upon misappropriation of a trade secret.

         The parties disagree over a threshold question under the statute: Does the

statute displace claims that seek to protect confidential information that does not

qualify as a trade secret under DUTSA? iBio argues the statute does not prevent

iBio from pursuing such claims, particularly when Fraunhofer insists that iBio has




99
     See supra Sections II.B.1–2.
                                            33
not stated a valid trade secrets claim. 100 iBio adopts what has been referred to as the

“Trade Secrets Only” view of the uniform act, whereby Section 2007 “does not apply

in a case where the information in question does not qualify as a UTSA Trade

Secret.” John T. Cross, UTSA Displacement of Other State Law Claims, 33 Hamline

L. Rev. 445, 451 (2010). Under this view, if the information is not a trade secret

under the statute, then the party is free to try to recover under any other state law

theory that might provide relief. Id. at 452.

         Fraunhofer contends, however that DUTSA displaces state law claims which

seek to protect confidential information, regardless of whether it qualifies as a trade

secret. Fraunhofer relies on the Delaware Supreme Court’s decision in Savor, which

upheld the dismissal of common law claims “based on the same alleged wrongful

conduct as the trade secrets claims.” Savor, 812 A.2d at 898. Under this view,

common law claims are precluded even if “the trial court has not yet determined that

a trade secret exists.” Id.

         Beyond Savor, recent decisions from this Court and the Superior Court that

have carefully analyzed this issue have concluded that Delaware “has joined the

‘majority view’ that Section 2007 of DUTSA precludes common law claims based

on misappropriation of business information even in cases in which the claim does




100
      Pl.’s Answering Br. 27–28.
                                          34
not meet the statutory definition of ‘trade secret’ under the Code.” Atl. Med.

Specialists, LLC v. Gastroenterology Assocs., P.A., 2017 WL 1842899, at *15 (Del.

Super. Apr. 20, 2017). Thus, “[p]reemption applies regardless of whether the

information would ultimately rise to the level of a trade secret.” Alarm.com Hldgs.,

Inc. v. ABS Capital P’rs Inc., 2018 WL 3006118, at *11 (Del. Ch. June 15, 2018)

(internal quotation marks and citation omitted), aff’d on other grounds, 204 A.3d

113 (Del. 2019) (TABLE); see also Smash, 2020 WL 4692287, at *15 (denying

preliminary injunction on trade secrets act claim and concluding claim for

conversion of confidential information was displaced under DUTSA); GWO Litig.

Tr. v. Sprint Sols., Inc., 2018 WL 5309477, at *12 (Del. Super. Oct. 25, 2018)

(concluding that conversion and unfair competition claims were displaced under

DUTSA). 101

         iBio relies on this Court’s decision in Beard Research Inc. v. Kates, 8 A.3d

573, 602 (Del. Ch. 2010), for the proposition that summary judgment should be

denied “[b]ecause none of the claims targeted by Fraunhofer depend on whether

[iBio’s] trade secret claim is ultimately successful.”102 In Beard, the Court held that




101
    iBio’s reliance on Moon Express, Inc. v. Intuitive Machines, LLC, 2017 WL 4217335,
at *11 (D. Del. Sept. 22, 2017), does not control. Pl.’s Answering Br. 28. Moon Express
did not hold that otherwise displaced claims survive if the viability of the trade secrets
claim is in doubt.
102
      Pl.’s Answering Br. 28.
                                           35
a fiduciary duty claim was not displaced by DUTSA in part because a fiduciary duty

claim “can be premised on the misuse of a plaintiff’s confidential information, even

if that information does not rise to the level of a trade secret.” 8 A.3d at 602. As

Vice Chancellor Laster recently explained in Alarm.com, the “distinguishing fact”

in the Beard decision was that it involved “a fiduciary relationship, which required

proof beyond what is required for misappropriation under DUTSA and which brings

with it special duties and obligations.” 2018 WL 3006118, at *10. No such fiduciary

relationship exists here. 103

       I am mindful that the Delaware Supreme Court recently expressed no opinion

as to the question of DUTSA preemption in affirming the decision in Alarm.com.

204 A.3d 113 n.1 (“[W]e do not need to, and therefore do not, reach the preemption

question.”). Nevertheless, based upon Savor and the carefully reasoned opinions of

Judge Butler in Atlantic Specialists and Vice Chancellor Laster in Alarm.com, I

agree that DUTSA may preempt common law claims based upon misappropriation

of confidential information that does not otherwise qualify as a trade secret under


103
    In Alarm.com, the Court also declined to apply Overdrive Inc. v. Baker & Taylor, Inc.,
2011 WL 2448209, at *9 (Del. Ch. June 7, 2011), another case the parties mention in
briefing. In Overdrive, the Court found that it was “premature” to consider at the pleading
stage whether a conversion claim was displaced under DUTSA because “the question of
whether a trade secret was involved cannot be answered with certainty.” Id. at *5. In
Alarm.com, the Court explained that the Overdrive decision “gave relatively brief treatment
to the [displacement] issue,” “did not explore the intent of the drafters of [DUTSA] or the
rationale for the preemption provision” in DUTSA, and “did not discuss the Delaware
Supreme Court’s decision in Savor.” 2018 WL 3006118, at *10.
                                            36
the statute. Adherence to the majority view of courts applying the uniform act

respects the statutory admonition that DUTSA “shall be applied and construed to

effectuate its general purpose to make uniform the law with respect to the subject of

this chapter among states enacting it.” 6 Del. C. § 2008; see Warrington S. Parker,

III & Daniel D. Justice, The Differing Approaches to Preemption Under the Uniform

Trade Secrets Act, 49 Tort Trial & Ins. Prac. L.J. 645, 647 (2014) (explaining that

the majority view is that the uniform act “preempts all common law tort claims based

on the misappropriation of information, whether or not it meets the statutory

definition of a trade secret”); Richard F. Dole, Jr., Preemption of Other State Law

by the Uniform Trade Secrets Act, 17 SMU Sci. & Tech. L. Rev. 95, 109 (2014)

(“The majority approach preempts noncontractual legal claims protecting business

information, whether or not the business information is a . . . trade secret.”).

      As to the threshold question, iBio’s claims in Counts Six, Seven, and Twelve

may be subject to displacement even if iBio has not established a claim for

misappropriation of a trade secrets under DUTSA. Resolving the threshold question,

however, does not end the analysis. The Court must now consider whether iBio’s

specific claims for conversion, tortious interference with prospective economic

advantage, and violation of UDPTA are preempted under DUTSA. Those claims

are displaced and cannot be maintained if they are “based on the same alleged

wrongful conduct as the trade secrets claim[].” Savor, 812 A.2d at 898.

                                          37
                   2.    Count Six (Conversion) Is Displaced by DUTSA.
            Count Six alleges that Fraunhofer converted iBio’s technology when

Fraunhofer “wrongfully exercised dominion over iBio’s proprietary technology, in

denial of, and inconsistent with, iBio’s rights, including through improper

disclosure, use, advertising and misrepresentations of ownership.” 104 Conversion is

“any distinct act of dominion wrongfully exerted over the property of another, in

denial of the plaintiff’s right, or inconsistent with it. Kuroda, 971 A.2d at 889. A

common law claim for conversion is subject to displacement under DUTSA. See,

e.g., Smash, 2020 WL 4692287, at *15; GWO, 2018 WL 5309477, a *12.

            iBio’s conversion claim rests on the same facts as its misappropriation claim.

iBio asserts that Fraunhofer “wrongfully exercised dominion over iBio’s proprietary

technology.” 105 That assertion is a further iteration of iBio’s misappropriation claim,

which alleges that Fraunhofer “improperly used and disclosed or . . . intends

improperly to use and disclose” iBio’s trade secrets. 106 iBio states that Fraunhofer

committed conversion “through improper disclosure, use, advertising and

misrepresentations of ownership.”107 The basis of that allegation is the same as for




104
      Sec. Am. Compl. ¶ 189.
105
      Id.
106
      Id. ¶ 202.
107
      Id. ¶ 189.
                                              38
iBio’s misappropriation claim: that Fraunhofer misappropriated iBio’s trade secrets

“[b]y using or proposing to use iBio’s technology[] without iBio’s authorization.”108

            iBio argues that its conversion claim is not displaced because the “property

converted included more than the trade secrets at issue.”109 Specifically, iBio

contends the Court’s 2016 Opinion held that iBio’s ownership rights include

“proprietary know-how” which does not qualify as a trade secret and that Fraunhofer

converted that proprietary know-how. 110 This argument is flawed for two reasons.

First, it conflicts with iBio’s position in briefing that its trade secrets are “the

optimized process for operating its plant-based manufacturing system as a whole,

the optimized process of applying it to specific proteins, and the proprietary methods

and know-how for optimizing each step of the process.”111 Second, as discussed

above, DUTSA may preempt common law claims based upon misappropriation of

confidential information that does not qualify as a trade secret under the statute.112

Even if the “proprietary know-how” that seems to form the basis for iBio’s

conversion claim does not qualify as a trade secret, it is subject to displacement under

DUTSA.


108
      Id. ¶ 202.
109
      Pl.’s Answering Br. 29.
110
      Id.
111
      Id. (emphasis added).
112
      See supra Section II.C.1.
                                             39
               3.     Count Seven (Tortious Interference with Prospective
                      Economic Advantage) Is Not Displaced by DUTSA at this
                      Stage.
         Count Seven alleges that Fraunhofer “intentionally interfered” with iBio’s

opportunity to contract with the Biomedical Advanced Research and Development

Authority (“BARDA”)—a part of the U.S. Department of Health and Human

Services—“by, at least, competing for that opportunity with iBio using iBio’s own

technology and by wrongfully representing to BARDA that iBio’s technology was

in fact owned by Fraunhofer.”113

         Neither party’s briefs meaningfully addressed the effect of Section 2007 of

DUTSA on claims for tortious interference with prospective economic advantage.114

Therefore, in light of at least some authority standing for the proposition that the

Uniform Trade Secrets Act generally “does not displace . . . [claims for] tortious

interference with prospective business advantage,” the Court declines to enter

summary judgment in Fraunhofer’s favor on this claim. Cross, supra, at 465 & n.79

(collecting cases). Further development of the factual record, including as to how




113
      Sec. Am. Compl. ¶ 194.
114
    See Def.’s Opening Br. 31–32 (dedicating but one paragraph to iBio’s tortious
interference claim); Pl.’s Answering Br. 27–31 (nowhere addressing the argument that
iBio’s tortious interference claim is displaced by DUTSA); Def.’s Reply Br. 8 (assuming
in one sentence that summary judgment on iBio’s tortious interference claim is
appropriate).
                                          40
exactly “Fraunhofer procured a contract with BARDA” 115 and whether it used iBio’s

trade secrets or confidential information in so doing, is also needed.

                   4.   Count Twelve (Deceptive Trade Practices) Is Not Displaced
                        by DUTSA at this Stage.
         Count Twelve alleges that Fraunhofer violated Section 2532 of UDTPA, 6

Del C. § 2532, “at least by: misrepresenting that its (unauthorized) use of iBio’s

technology did not require iBio’s approval; disparaging iBio by making false or

misleading representations to others . . . that Fraunhofer owned iBio’s technology;

and engaging in conduct which creates a likelihood of confusion or

misunderstanding as to the ownership of iBio’s technology.” 116

         As with Count Seven, neither party meaningfully briefed the effect of Section

2007 of DUTSA on statutory claims for deceptive trade practices under UDTPA.117

This Court’s decision in Overdrive seems to be the only Delaware case to have

briefly addressed this issue, 118 but neither Fraunhofer nor iBio has sufficiently

addressed the policy implications of reading Section 2007 of DUTSA as displacing




115
      Sec. Am. Compl. ¶ 125.
116
      Id. ¶ 221.
117
   See Def.’s Opening Br. 32–33 (dedicating but one paragraph to displacement of UDTPA
claims under DUTSA); Pl.’s Answering Br. 30 (same); Def.’s Reply Br. at 9 (same).
118
      2011 WL 2448209, at *9.
                                           41
related statutory claims under UDTPA. Therefore, the Court declines to enter

summary judgment in Fraunhofer’s favor on Count Twelve. 119

       In sum, Fraunhofer is entitled to a summary judgment that Count Six is

displaced by DUTSA, but is not entitled to summary judgment on Counts Seven and

Twelve.

       D.     Fraunhofer Has Not Established that iBio’s Contract and
              Misappropriation Claims Are Time-Barred.

       Fraunhofer argues that iBio’s breach of contract and misappropriation claims

are time barred by the doctrine of laches. “Laches is an affirmative defense that the

plaintiff unreasonably delayed in bringing suit after learning of an infringement of

his or her rights. . . . In determining whether an action is barred by laches, the Court

of Chancery will normally . . . apply the period of limitations by analogy . . . .” Levey

v. Brownstone Asset Mgmt., LP, 76 A.3d 764, 769 (Del. 2013) (internal citations

omitted). “[L]aches generally requires the establishment of three things: first,



119
    Fraunhofer separately argues that iBio lacks standing to bring a claim under UDTPA
because Fraunhofer is incorporated in Rhode Island and thereby subject to Rhode Island
law and because iBio and Fraunhofer are not direct competitors. Def.’s Opening Br. 32–
33; Def.’s Reply Br. 8. Given that Fraunhofer’s alleged misconduct seems to have taken
place largely in Delaware where the Center is located, the Court cannot determine at this
stage that UDPTA does not apply to Fraunhofer. “[A] litigant has standing under
[UDPTA] . . . when such person has a business or trade interest at stake which is the subject
of interference by the unfair or deceptive trade practices of another.” Grand Ventures, Inc.
v. Whaley, 632 A.2d 63, 70 (Del. 1993). Because iBio alleges and provides evidence of
such interest, the Court cannot conclude at this stage that iBio lacks standing under
UDPTA.
                                             42
knowledge by the claimant; second, unreasonable delay in bringing the claim, and

third, resulting prejudice to the defendant.” Reid v. Spazio, 970 A.2d 176, 182–83

(Del. 2009). Laches requires a factually intensive inquiry into the reasonableness of

delay. “Whether or not [the elements of laches] exist is generally determined by a

fact-based inquiry, and therefore summary judgment is rarely granted on a laches

defense.” Meso Scale Diagnostics, LLC v. Roche Diagnostics GmbH, 62 A.3d 62,

79 (Del. Ch. 2013) (quoting Tafeen v. Homestore, Inc., 2004 WL 556733, at *8 (Del.

Ch. Mar. 16, 2004)); see also Clark v. Packem Assocs., 1991 WL 36470, at *5 (Del.

Ch. Mar. 6, 1991) (“The determination of the validity of the laches defense is one of

fact, and is rarely granted on summary judgment.”).

         The parties agree that the analogous statute of limitations governing each of

iBio’s claims is three years. 120 iBio filed its original complaint on March 16, 2015.

Therefore, claims that accrued prior to March 16, 2012 are presumptively barred by

laches.      The Complaint alleges that iBio learned of Fraunhofer’s work with

PlantForm in the summer of 2014—well within the analogous limitations period.

Fraunhofer argues, however, that iBio’s claims are time barred because iBio was

“aware of its potential claims” as early as 2009 and 2010, when “iBio had

complained that Fraunhofer had failed to: acknowledge that iBio owned the




120
      Def.’s Opening Br. 36–37; Pl.’s Answering Br. 32.
                                            43
technology, provide sufficient information regarding the technology to iBio, and

meet its contractual obligations to transfer the technology to iBio.”121 Fraunhofer

provides several examples of this alleged awareness: In early 2009, iBio complained

that its ownership of the technology was not sufficiently credited by Fraunhofer and

the third-party funding sources in their press releases.122 In October 2009, iBio

complained that Fraunhofer’s cooperation with iBio’s technology transfer specialist

was “inadequate or unacceptable.”123           In 2011, an iBio representative blamed

Fraunhofer’s failure to transfer technology to iBio as the cause of an investor’s

decision to delay his investment indefinitely. 124

         Under Delaware law, a plaintiff’s cause of action accrues “at the time of the

wrongful act, even if the plaintiff is ignorant of the cause of action.” ISN Software

Corp. v. Richards, Layton & Finger, P.A., 226 A.3d 727, 732 (Del. 2020). For a

breach of contract claim, “the wrongful act occurs at the time a contract is breached.”

Id.      “[C]laims for misappropriation of trade secrets accrue at the time the

misappropriation is discovered or, by the exercise of reasonable diligence, should

have been discovered.” VLIW Tech., LLC v. Hewlett-Packard Co., 2005 WL

1089027, at *13 (Del. Ch. May 4, 2005).


121
      Def.’s Opening Br. 37.
122
      See, e.g., Schiltz Aff. Ex. 64 (dated March 6, 2009); Ex. 62 (dated January 26, 2009).
123
      Schiltz Aff. Ex. 19.
124
      See Schiltz Aff. Ex. 106.
                                              44
       Although the parties had contractual disputes as early as 2009, they also

continued negotiating their contractual relationship, and Fraunhofer continued

transferring technology well after these initial disputes began. Thus, there remains

a genuine issue of material fact whether these discreet incidents about the marketing

or branding of the technology constituted the requisite wrongful acts so as to trigger

the statute of limitations. Summary judgment barring iBio’s breach of contract claim

must be denied on this basis alone.

       For similar reasons, iBio’s misappropriation claim is not barred because there

remains a genuine issue of material fact as to whether iBio discovered or should have

discovered the misappropriation of its trade secrets through these discreet

disagreements alone. Fraunhofer has not established that iBio had discovered or

should have discovered that Fraunhofer was using the technology on behalf of iBio’s

competitors—particularly when Fraunhofer’s relationship with PlantForm did not

even begin until 2013. Therefore, summary judgment on the issue of laches is

denied. See, e.g., Whittington v. Dragon L.L.C., 2008 WL 4419075, at *7–8 (June

6, 2008) (denying summary judgment on laches due to genuine issues of material

fact).125



125
    Because there are issues of material fact precluding summary judgment on laches, the
Court need not address Fraunhofer’s assertion that, due to iBio’s alleged delay in bringing
this action, Fraunhofer suffered “detrimental changes in position” and “significant
prejudice.” Def.’s Opening Br. 43.
                                            45
          E.       Fraunhofer Has Not Established as a Matter of Law that iBio’s
                   Claims Are Barred by iBio’s “Failure to Pay” or by the Terms of
                   Settlement.

          Fraunhofer argues that iBio’s breach of contract and misappropriation of trade

secrets claims are barred by iBio’s failure to fulfill its contractual payment

obligations and by the Terms of Settlement. 126 Fraunhofer essentially argues that its

performance is excused due to iBio’s non-performance, repudiation, and release.

          First, Fraunhofer asserts that iBio “never made” or “unilaterally decided not

to honor” two payment obligations set forth in the Fourth Amendment, thus excusing

Fraunhofer’s own contractual obligations. 127 “Substantial failure to live up to the

material terms of a valid contract nullifies that contract. A party may terminate or

rescind a contract because of substantial nonperformance or breach by the other

party.” DeMarie v. Neff, 2005 WL 89403, at *4 (Del. Ch. Jan. 12, 2005). Yet,

“although a material breach excuses performance of a contract, a nonmaterial—or

de minimis—breach will not allow the non-breaching party to avoid its obligations

under the contract.” Id.; see also Preferred Inv. Servs., Inc. v. T & H Bail Bonds,

Inc., 2013 WL 3934992, at *11 (Del. Ch. July 24, 2013) (“A party is excused from

performance under a contract when the other party materially breaches that

contract.”).


126
      Id. at 44–53.
127
      Id. at 45.
                                            46
         iBio urges the Court to reject Fraunhofer’s argument on summary judgment

because it is contrary to the Court’s determination in the 2016 Opinion. In that

opinion, then-Vice Chancellor, now Justice, Montgomery-Reeves addressed the

scope of the release contained in the Terms of Settlement. In rejecting Fraunhofer’s

argument that the Terms of Settlement included a general release, the Court

“conclude[d] . . . that rather than a general release, Section 6’s generically-worded

‘other accrued claims’ must be read as limited to payment obligations between the

parties, given that the specific terms were all directed to payment obligations.” Id.

at *16 (internal quotations omitted). Thus, iBio contends, Fraunhofer’s argument

fails because any claims based upon non-payment were released.

         Faced with the 2016 Opinion, Fraunhofer pivots to its second argument,

asserting that “the Terms of Settlement restructured the parties’ relationship” and

provided Fraunhofer with “a release of claims related to the disputes regarding

information sharing and technology transfer.” 128 iBio responds that “[t]he Terms of

Settlement, read as a whole, modified or released financial obligations between iBio

and Fraunhofer—it did not give away any of iBio’s rights to the technology,

including the technology transfer right.” 129      Indeed, the Court specifically

considered, and rejected, Fraunhofer’s argument that in the Terms of Settlement,


128
      Def.’s Opening Br. 53.
129
      Pl.’s Answering Br. 41.
                                         47
“‘iBio released any claims arising out of the parties’ agreements,’ both known and

unknown, including ‘claims relating to iBio’s purported ownership of intellectual

property that existed as of June 30, 2013’ and ‘any claims after that date.’” iBio,

2016 WL 4059257, at *15 (quoting Fraunhofer’s answering brief).

         Fraunhofer seeks to avoid the 2016 Opinion by asserting in a footnote that

Fraunhofer “did not ask the Court then to address the separate question of whether

[Section] 1 of the Terms of Settlement represented a restructuring of the parties’

relationship and a shift to payments tied to project-specific work and tasks, or

whether Paragraph 6 released claims for failure to provide services before that

restructuring.”130

         Fraunhofer’s argument, however, does not consider the overall context of the

2016 Opinion.          Then-Vice Chancellor, now Justice, Montgomery-Reeves

determined to answer a threshold question at the heart of this dispute: “What is the

scope of the technology in Fraunhofer’s possession—under all of the relevant

agreements between the parties—to which iBio has ownership rights and to which

iBio is entitled to receive a transfer from Fraunhofer?” iBio, 2016 WL 4059257, at

*1 (emphasis added). In briefing that issue, the parties argued, and the Court

considered, “all of the relevant agreements between the parties,” including the Terms




130
      Def.’s Opening Br. 52 n.27.
                                          48
of Settlement. The Court determined the effect of the release language in the Terms

of Settlement on iBio’s “ownership rights” of the technology “to which iBio is

entitled to receive a transfer from Fraunhofer.” With that perspective, Fraunhofer’s

position on summary judgment, as iBio contends, is merely an attempt to reargue

the threshold question that the parties placed before the Court and the Court decided

in the 2016 Opinion.131

         Even accepting Fraunhofer’s new contract argument, summary judgment is

unavailing. Fraunhofer does not parse the contractual language in Section 1 or

otherwise explain how it reaches the conclusion that “the document restructured the

relationship and resolved the key disputes relative to, inter alia, information

exchange and technology transfer.”132 Instead, Fraunhofer cites extrinsic evidence

purportedly supporting its interpretation.133 The analysis, however, does not begin



131
    The Court declines Fraunhofer’s invitation, in that same footnote, to revisit the 2016
Opinion as to the scope of the release. Id. Fraunhofer’s argument seeks to avoid a decision
that is law of the case. See Kenton v. Kenton, 571 A.2d 778, 784 (Del. 1990) (“The ‘law of
the case’ is established when a specific legal principle is applied to an issue presented by
facts which remain constant throughout the subsequent course of the same litigation.”).
Although law of the case is not an inflexible doctrine, Fraunhofer has not established any
exception to its application on this record that would warrant summary judgment. See
Gannett Co. v. Kanaga, 750 A.2d 1174, 1182 (Del. 2000) (noting exceptions to law of the
case doctrine “for clearly erroneous decisions, unjust results or significantly changed
circumstances); Weedon v. State, 750 A.2d 521, 527–28 (Del. 2000) (noting exceptions to
the law of the case doctrine when the “previous ruling was clearly in error or there was an
important change in circumstances” or an “equitable concern of preventing injustice”).
132
      Def.’s Opening Br. 50–51.
133
      Id. at 51–53.
                                            49
outside the four corners of the agreement; it begins with the text of the agreement

itself. See O’Brien v. Progressive N. Ins. Co., 785 A.2d 281, 289 (Del. 2001) (“The

duty of the courts is to examine solely the language of the contractual provisions in

question to determine whether the disputed terms are capable of two or more

reasonable interpretations.”).

       Following the 2016 Opinion, Fraunhofer’s argument at most seeks to find

ambiguity in the scope of the release in the Terms of Settlement. “Where contract

provisions are ambiguous, summary judgment is inappropriate if ‘the moving party

has failed to offer uncontested evidence as to the proper interpretation.’” AM Gen.

Hldgs. LLC v. Renco Grp., Inc., 2019 WL 1567488, at *7 (Del. Ch. Apr. 10, 2019)

(citing GMG Capital Invs., LLC v. Athenian Venture P’rs I, L.P., 36 A.3d 776, 784

(Del. 2012)). Fraunhofer “has not provided evidence suggesting that its construction

is the only reasonable interpretation.”    Id. (internal quotation marks omitted).

Summary judgment is therefore inappropriate.

III.   CONCLUSION

       For the foregoing reasons, pursuant to Court of Chancery Rule 56,

Fraunhofer’s motion for summary judgment is GRANTED in part and DENIED in

part. Summary judgment on Counts Five, Six, Nine, Ten, and Eleven is granted.

Summary judgment on Count Three is granted in part. Summary judgment on

Counts One, Two, Four, Seven, Eight, and Twelve is denied.

                                          50
IT IS SO ORDERED.




                    51